Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 2/7/2022.  Applicant has elected Group I, corresponding to claims 1-18. Invention Group II, corresponding to claims 19-20, is withdrawn from further consideration.
	
Specification
The specification submitted 4/30/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 4/30/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/30/2020, 8/10/2021, 1/24/2022 have been considered by the examiner.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12-15, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sakamoto (US # 20100019310).

Regarding Claim 1, Sakamoto teaches a memory device (see Fig. 18 and corresponding text), comprising: 
a stack structure (structure between WL2 to WL7) comprising interleaved a plurality of conductor layers (WLx) and a plurality of dielectric layers (14) over a substrate (11) along a vertical direction (shown); and 
a channel structure (see the structure surrounded by a pair of layers 25, and everything between the WL layers in the vertical pillar) extending in the stack structure along the vertical direction (shown), wherein 
a thickness of at least one of the plurality of conductor layers (WL2) is nominally proportional to a width of the channel structure at a same depth (proportion is shown; smaller and width gets smaller), and 
a thickness of at least one of the plurality of dielectric layers (14 immediately below to WL2) is nominally inversely proportional to a width of the channel structure at a same depth (shown larger despite a smaller width).

Regarding Claim 2, Sakamoto teaches the memory device of claim 1, wherein the channel structure is divided into a lower portion (WL2 to WL4) and an upper portion (WL5 to WL7) along the vertical direction, a width (see width at WL2) of the channel structure in the 

Regarding Claim 12, Sakamoto teaches the memory device of claim 1, wherein: the width of the channel structure decreases as the depth increases (shown decreasing between W4 and W2); the thicknesses of the conductor layers decrease as the depth increases (shown decreasing between W4 and W2); and the thicknesses of the dielectric layers increase as the depth increases (shown decreasing between W4 and W2).

Regarding Claim 13, Sakamoto teaches the memory device of claim 1, wherein the channel structure includes a narrower portion (see just below WL5) between a top surface (see the top of 16) and a bottom surface (see the top of 13) of the stack structure, a width of the narrower portion being less than a width of the rest of the channel structure (shown); the thicknesses of the conductor layers corresponding to the narrower portion are less than thicknesses of conductor layers corresponding to the rest of the channel structure (shown); and 

Regarding Claim 14, Sakamoto teaches the memory device of claim 1, wherein the channel structure includes a wider portion (see the portion just above WL4) between a top surface and a bottom surface of the stack structure (shown), a width of the wider portion being greater than a width of the rest of the channel structure (shown); the thicknesses of the conductor layers (WL4 corresponds) corresponding to the wider portion are greater than thicknesses of conductor layers corresponding to the rest of the channel structure (shown); and the thicknesses of the dielectric layers corresponding to the wider portion (the layer 14 just above WL4) are less than thicknesses of dielectric layers corresponding to the rest of the channel structure (shown).

Regarding Claim 15, Sakamoto teaches a memory device, comprising: 
a stack structure comprising interleaved a plurality of conductor layers (WLx) and a plurality of dielectric layers (14) over a substrate (11) along a vertical direction; and 
a channel structure (see the structure surrounded by a pair of layers 25, and everything between the WL layers in the vertical pillar) extending in the stack structure and divided into a plurality of portions (ML2-2 and ML2-1) along the vertical direction, wherein: 
thicknesses of conductor layers corresponding to each of the plurality of portions are nominally proportional to a width of the portion (shown), and 
thicknesses of dielectric layers corresponding to each of the plurality of portions are nominally inversely proportional to a width of the channel structure in the respective portion (shown).

Regarding Claim 18, see the rejection of claim 13.


Allowable Subject Matter
Claims 3-11 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899